— Judgment reversed upon the law and the facts, and a new trial granted, with costs to appellant to abide the event, upon the ground that the judgment, and also the findings of fact, are against the weight of the evidence. This court reverses the third, fourth, fifth, seventh and ninth (excepf that portion which states as follows: “ Thereafter, plaintiff entered upon and took possession of the said property ”) findings of fact; and all the conclusions of law as found by the trial court. No opinion.
Kelly, P. J., Rich, Jaycox, Manning and Young, JJ., concur. Settle order on notice.